DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the measuring range" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9, 12-15  are rejected under 35 U.S.C. 103 as being unpatentable over NAIR RAKESH DAMODARAN et al.(European Patent Application #EP 2707731; translation provided by the examiner; hereinafter Nair) in view of Lehmann; Sören (United States Patent Application # US 20160209457; hereinafter Lehmann) further in view of Bohm; Sebastian et al.(United States Patent Application # US 20120265037; hereinafter Bohm).

Regarding claim 1, Nair teaches a method for testing a sensor (par.5 teaches a method for testing a sensor as a method for detection of a linear variable differential transformer(LVDT) core fallout; LVDTs are electromechanical sensors used to transform mechanical motion into a variable electrical signal (current or voltage) and is used for measurement of displacement) with a primary inductor (fig.2 and par.23 ln 31-32 teach a primary coil 202; inductors are also known as coils); first and second secondary inductors (fig.2 and par.23 ln 31-32 teach a first and second secondary inductors 204 and 206; inductors are also known as coils) which are respectively coupled inductively to the primary inductor (fig.2 shows inductive coupling to primary inductor 202 by design; Inductive coupling refers to the phenomenon that exists when a magnetic field created by an electrical current induces an effect on something else; The amount of inductive coupling between two conductors is measured by their mutual inductance. The coupling between two wires can be increased by winding them into coils and placing them close together on a common axis, so the magnetic field of one coil passes through the other coil.), comprising:
wherein the sensor output signal is dependent on a coupling between the primary inductor and the first secondary inductor as well as that between the primary inductor and the second secondary inductor (par.28 teaches a coupling between the primary inductor and the first secondary inductor as well as that between the primary inductor and the second secondary inductor), 
(par.28 shows determining                         
                            
                                
                                    V
                                
                                
                                    A
                                
                            
                        
                     as 1st electrical variable; par.42 teaches determining another 1st electrical variable as                         
                            
                                
                                    V
                                
                                
                                    A
                                    0
                                
                            
                            +
                            
                                
                                    V
                                
                                
                                    B
                                    0
                                
                            
                        
                    ) of, and 
comparing the first electrical variable with a first limiting value (par.28 teaches comparing a 1st limiting value                         
                            
                                
                                    V
                                
                                
                                    A
                                    0
                                
                            
                        
                    ) in order to determine whether the sensor is in a faulty state (par.29 teaches determining a faulty state)
              Nair fails to teach
galvanically isolated 
calculating a sensor output signal,
an additional signal of the sensor, which is different from the sensor output signal

Lehmann does teach 
galvanically isolated (par.6 teaches galvanic isolation of 2 inductors)
calculating a sensor output signal (par.44 teaches calculating sensor/transformer signal 62 which is processed by processing chips 66 and 68).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Nair to incorporate the teachings of Lehmann; which would provide an improved method for testing a transformer, which could  be a sensor, as disclosed by Lehmann(par.5).

          Nair in view of Lehmann fails to teach an additional signal of the sensor, which is different from the sensor output signal. 
          Bohm does teach an additional signal of the sensor, which is different from the sensor output signal (par.264 teaches an additional signal, which is associated with the baseline and/or sensitivity of the sensor, to be different from the output signal which is used to generate an estimated analyte concentration).

effective filing date of the claimed invention to have modified Nair in view of Lehmann to incorporate the teachings of Bohm; which would provide an embodiment capable of enabling monitoring  sensitivity changes or drift that may occur in a sensor over time as disclosed by Bohm(par.264).

           Regarding claim 2, Nair in view of Lehmann further in view of Bohm teaches the method as claimed in claim 1, wherein the primary inductor is fed by an AC generator (Nair par.23 teaches excitation coil; magnetic coils generate AC), wherein the first electrical variable is formed by an absolute value of the voltage occurring at the primary inductor (Nair par.28 teaches absolute value                        
                             
                            
                                
                                    V
                                
                                
                                    A
                                    _
                                    m
                                    i
                                    n
                                
                            
                        
                    ), or 
      wherein the primary inductor is fed by an AC voltage generator, wherein the first electrical variable is formed by an absolute value of the current flowing through the primary inductor
      the first electric variable  is formed by a sum or a difference  between the signals of the first and second secondary inductors (Nair par.42 teaches a sum of the two voltage signals).

     Regarding claim 3, Nair in view of Lehmann further in view of Bohm teaches the method as claimed in claim 1, wherein a second electrical variable is compared with a second limiting value (Nair fig.4 and par.28 – 29 teach comparison of 2nd electrical variable                        
                            
                                
                                     
                                    V
                                
                                
                                    B
                                
                            
                        
                     and 2nd limiting value                        
                            
                                
                                     
                                    V
                                
                                
                                    B
                                    0
                                
                            
                        
                    ) in order to determine whether the sensor is in a faulty state (Nair par.29 teaches determining a faulty state).

      Regarding claim 4, Nair in view of Lehmann further in view of Bohm teaches the method as claimed in claim 3, wherein the first electrical variable is formed by the sum of the signals of the first and second secondary inductors, and the second electrical variable is formed by the difference  between said signals, or vice versa (Nair par.42 teaches electrical variables forming through summation inductor signals; because there’s no clear indication of values being positive or negative, the summation could involve negative voltages which would result in a difference).

       Regarding claim 5, Nair in view of Lehmann further in view of Bohm teaches the method as claimed in claim 1, wherein the sensor output signal is used to check the plausibility of the information as to whether the sensor is in a faulty state (Nair par.40 teaches checking the plausibility of information by comparing and confirming a faulty state if the signal is below the minimum threshold voltage).

     Regarding claim 6, Nair in view of Lehmann further in view of Bohm teaches the method as claimed in claim 5, wherein in order to check the plausibility of the state of the sensor it is evaluated whether, within the possible values of the sensor output signal in the measuring range of the sensor(Bohm par.270 teaches values within a measuring range), the sensor output signal corresponds to a value from an associated partial range of these values (Nair par.41 which teaches a value within a specified range, which is considered a partial range;).

    Regarding claim 9, Nair in view of Lehmann further in view of Bohm teaches the method as claimed in claim 1, wherein the respective electrical variable is related to its maximum possible value within the measuring range of the sensor (Nair par.28 teaches maximum possible value).

   Regarding claim 12, Nair in view of Lehmann further in view of Bohm teaches a device for carrying out a method as claimed in claim 1 (Nair par.7 teaches a processing device carrying out a method; Lehmann par.14 discloses a specified execution device).

      Regarding claim 13, Nair in view of Lehmann further in view of Bohm teaches a device comprising a memory and a processor (Lehmann par.14 discloses a specified execution device comprising a memory and a processor), wherein the method as claimed in claim 1 stored in the form of a computer program in the memory, and the processor is designed to execute the method when the computer program is loaded into the processor from the memory (Lehmann par.15 teaches methods stored in the form of a computer program in the memory, and the processor is provided for executing the methods when the computer program is loaded from the memory into the processor).
        Regarding claim 14, Nair in view of Lehmann further in view of Bohm teaches a sensor (Nair par.23 discloses a linear variable differential transformer(LVDT) core fallout; LVDTs are electromechanical sensors used to transform mechanical motion into a variable electrical signal (current or voltage) and is used for measurement of displacement) comprising a primary inductor (Nair fig.2 and par.23 ln 31-32 teach a primary coil 202; inductors are also known as coils), which is galvanically isolated from first and second secondary inductors (Lehmann par.6 teaches galvanic isolation of 2 inductors; Nair fig.2 and par.23 ln 31-32 teach a first and second secondary inductors 204 and 206; inductors are also known as coils), and a device as claimed in claim 12 (Nair par.7 teaches a processing device carrying out a method; Lehmann par.14 discloses a specified execution device).

   Regarding claim 15, Nair in view of Lehmann further in view of Bohm teaches a sensor (Nair teaches par.23 discloses a linear variable differential transformer(LVDT) core fallout; LVDTs are electromechanical sensors used to transform mechanical motion into a variable electrical signal (current or voltage) and is used for measurement of displacement) comprising encoder (Lehmann par.42 discloses an encoder 54), a primary inductor (Nair fig.2 and par.23 ln 31-32 teach a primary coil 202; inductors are also known as coils), which is galvanically isolated from first and second secondary inductors (Lehmann par.6 teaches galvanic isolation of 2 inductors; Nair fig.2 and par.23 ln 31-32 teach a first and second secondary inductors 204 and 206; inductors are also known as coils), and a sensor as claimed in claim 13.

       Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NAIR RAKESH DAMODARAN et al.(European Patent Application #EP 2707731; translation provided by the examiner; hereinafter Nair) in view of Lehmann; Sören (United States Patent Application # US 20160209457; hereinafter Lehmann) further in view of Bohm; Sebastian et al.(United States Patent Application # US 20120265037; hereinafter Bohm) further in view of Gochis George(Great Britain Patent Application # GB 2043258;translation provided; hereinafter Gochis).
      Regarding claim 7, Nair in view of Lehmann further in view of Bohm teach the method as claimed in claim 6, wherein the partial range in particular takes up less than 40%, preferably less than 30%, of the measuring range (Nair par.41 teaches a specified range, which is a partial range, of +/- 10% which is less than 30%).
      Nair in view of Lehmann further in view of Bohm fail to teach wherein the partial range includes the center of the measuring range of the sensor, and preferably extends mirror-symmetrically with respect to the centre. 

    Gochis does teach wherein the partial range includes the center of the measuring range of the sensor, and preferably extends mirror-symmetrically with respect to the centre (fig.1 teaches center and extension mirror-symmetrically). 

It would have been prima facie obvious to one of ordinary skill in the art before the
Nair in view of Lehmann further in view of Bohm to incorporate the teachings of Gochis; which would provide an improved position sensor with a level detector acting as a fault indicator which has the ability to monitor the signal output of the inductive position sensor at every position and to indicate failure when the signal output is below a given minimum signal level as disclosed by Gochis (pg.1 lines 6 - 16).

      Claim 10 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAIR RAKESH DAMODARAN et al.(European Patent Application #EP 2707731; translation provided by the examiner; hereinafter Nair) in view of Lehmann; Sören (United States Patent Application # US 20160209457; hereinafter Lehmann) further in view of Bohm; Sebastian et al.(United States Patent Application # US 20120265037; hereinafter Bohm) further in view of Buelau; André et al. (United States Patent Application #US 9581425; hereinafter Buelau).
      Regarding Claim 10, Nair in view of Lehmann further in view of Bohm teaches the method as claimed in claim 1, wherein, in order to calculate the sensor output signal (Lehmann par.44 teaches calculating sensor/transformer signal 62 which is processed by processing chips 66 and 68). However, Nair in view of Lehmann further in view of Bohm fails to teach, signals of the first and second secondary inductors are subtracted from one another.

   Buelau does teach signals of the first and second secondary inductors are subtracted from one another (col 2 line 50-51 teaches subtraction of signals; col 6 line 2-22 teaches difference of signals).

It would have been prima facie obvious to one of ordinary skill in the art before the
Nair in view of Lehmann further in view of Bohm to incorporate the teachings of Buelau; which would provide an invention providing sensors and methods for operating same which exhibit reduced space requirements and provide a more robust and more reliable detection as disclosed by Buelau(col.2 line 38 - 41).

       Regarding claim 11, Nair in view of Lehmann further in view of Bohm further in view of Buelau teaches the method as claimed in claim 10, wherein the sensor output signal is calculated in that the signals which are subtracted from one another (Buelau col 2 line 50-51 teaches subtraction of signals; col 6 line 2-22 teaches difference of signals) form an AC voltage (Nair par.23 teaches excitation coil; magnetic coils generate AC) whose amplitude is rectified by means of a phase-sensitive rectifier, or in that the signals which are subtracted from one another are divided by their sum (Buelau col.19 lines 49 -51 teach signal amplitude with rectification; Buelau col.1 lines 50-53 disclose full-wave rectification taking place in LVDT and dependent in phase opposition, making the LVDT a phase-sensitive rectifier).

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 8,
“… wherein the first limiting value of at least one of the limiting values is formed by a value which is constant over the measuring range of the sensor and which lies between the value 

Conclusion
       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20170016946 Reese; Glenn R. et al. is an application relating to the method and apparatus for detecting sensor wiring faults. A difference is determined between a high voltage and a low voltage. A determination is made whether the difference has dropped based on a low-voltage threshold. After determining that the difference has dropped, a fault in the high-voltage wire is indicated.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867